        Case 2:17-cv-04540-WB Document 227 Filed 07/12/19 Page 1 of 13



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

COMMONWEALTH OF                             )
PENNSYLVANIA and                            )
STATE OF NEW JERSEY,                        )
                                            )
                       Plaintiffs,          )
v.                                          )   Civil Action No. 2:17-cv-04540 (WB)
                                            )
DONALD J. TRUMP, in his official            )
capacity as President of the United States; )
ALEX M. AZAR II, in his official            )
capacity as Secretary of Health and         )
Human Services; UNITED STATES               )
DEPARTMENT OF HEALTH AND                    )
HUMAN SERVICES; STEVEN T.                   )
MNUCHIN, in his official capacity as        )
Secretary of the Treasury; UNITED           )
STATES DEPARTMENT OF THE                    )
TREASURY; RENE ALEXANDER                    )
ACOSTA, in his official capacity as         )
Secretary of Labor; and UNITED STATES )
DEPARTMENT OF LABOR,                        )
                                            )
                       Defendants.          )
____________________________________)



      FEDERAL DEFENDANTS’ REPLY BRIEF IN SUPPORT OF MOTION FOR
                       SUMMARY JUDGMENT
          Case 2:17-cv-04540-WB Document 227 Filed 07/12/19 Page 2 of 13




                                        INTRODUCTION

         For the reasons below, as well as the reasons explained in Defendants’ opening brief

(Defs.’ SJ Mem.), the Court should deny Plaintiffs’ motion for summary judgment and grant

Federal Defendants’ motion for summary judgment.1

                                           ARGUMENT

    I.      The Final Rules Are Authorized by the ACA

         As previously explained, the Rules are authorized by the ACA’s delegation of authority

to HRSA (a component of HHS). See 42 U.S.C. § 300gg-13(a)(4) (requiring that certain health

plans and health insurance issuers cover “with respect to women” such “additional preventive

care and screenings . . . as provided for in comprehensive guidelines supported by the [HRSA]”).

Plaintiffs’ contrary interpretation of the ACA suffers from a glaring error—if it were correct, it

would doom not only the Rules, but also the prior exemption for churches and their integrated

auxiliaries. Plaintiffs contend that they take no position on this point because it is irrelevant to

the litigation. See Pls.’ Opp., ECF No. 222, at 4. But where a statutory interpretation would

produce an absurd result or an “unreasonable one plainly at variance with the policy of the

legislation as a whole,” it should be rejected. United States v. Am. Trucking Ass’ns, 310 U.S.

534, 543 (1940) (internal quotation omitted). Plaintiffs’ interpretation, under which HRSA could

determine only the content, and not the scope, of coverage, would sweep away the prior

exemptions along with the ones challenged here. See Pls.’ Opp. at 3. The legislature could not

have intended such an unreasonable reading of the statute.

         Plaintiffs continue to misinterpret the statute’s plain meaning. Pls.’ Opp. at 3. The term

“shall” imposes a mandatory obligation on covered plans to cover the identified preventive

services, but it does not limit HRSA’s authority (that is, HHS’s) to decide both what preventive

services must be covered and by what categories of regulated entities. Any contrary conclusion

1
  In their responsive statement of material facts, Plaintiffs did not list any additional disputed
facts. Plaintiffs’ Response to Federal Defendants’ Statement of Undisputed Material Facts, ECF
No. 223-1. Accordingly, Federal Defendants have not filed a reply statement of undisputed
material facts. See Scheduling Order, ECF No. 161.
                                                  1
           Case 2:17-cv-04540-WB Document 227 Filed 07/12/19 Page 3 of 13




would mean that the Agencies likewise lacked (and continue to lack) the statutory authority to

create the exemption for churches and their integrated auxiliaries. Plaintiffs also give

insufficient weight to the statutory text stating that the preventive-services requirement applies

only “as provided for” and “supported by” HRSA’s guidelines. Pls.’ Opp. at 3. Their

explanation of the word “such” does not negate the fact that Congress left to HHS’s discretion

whether, and to what extent, those guidelines provide for and support particular coverage by

particular entities. Id. At a minimum, the statute is ambiguous when read as a whole, and the

Agencies’ construction is a reasonable one entitled to deference.2

    II.      Defendants are not Estopped from Arguing That the ACA Permits the Final
             Rules
          Plaintiffs argue that Defendants are estopped from continuing to defend the Rules on the

ground that they are authorized by the Affordable Care Act, given the United States’ position in

Texas v. United States, No. 19-1011 (5th Cir.). Plaintiffs’ theory appears to be that the United

States must litigate all of its other cases as if the ACA does not exist, given that the United States

has argued in Texas that one provision of the ACA is unconstitutional and the remainder of the

statute cannot be severed from that provision. This is not a winning argument for Plaintiffs—if

the ACA were invalid in its entirety, then the contraceptive coverage mandate would also cease

to exist. Plaintiffs’ suit would fail.

          Regardless, the Agencies’ exercise of rulemaking authority here is not inconsistent with
the government’s litigation position in Texas case. Under United States v. Windsor, the

Executive Branch may continue to enforce federal law even while not defending it. See 570 U.S.

744 (2013). Indeed, the United States’ position in Texas is that it will continue to enforce the

2
 As to Plaintiffs’ contention that the Rules are inconsistent with the ACA’s prohibition on
unreasonable barriers to healthcare, 42 U.S.C. § 18114, see Pls.’ Opp. at 10-11, Plaintiffs fail to
respond meaningfully to the fact that section 18114 is so open-ended that there is “no law to
apply,” Citizens to Pres. Overton Park, Inc. v. Volpe, 401 U.S. 402, 410 (1971). In any event,
the Rules do not prevent women from receiving contraception, rather, they free a small group of
entities with sincere conscience objections from the obligation to provide coverage for
contraception, without cost sharing.

                                                  2
            Case 2:17-cv-04540-WB Document 227 Filed 07/12/19 Page 4 of 13




ACA pending that case’s final resolution, and, further, that the relief in that case should be

limited to those plaintiffs and the ACA provisions that actually injure them—this does not

include either Plaintiffs here or the contraceptive coverage mandate at all. See Br. for the Fed.

Defs. at 49, Texas v. United States, No. 19-1011 (5th Cir. May 1, 2019). Because there is no

inconsistency in the United States’ positions, estoppel does not apply. See Ryan Operations G.P.

v. Santiam-Midwest Lumber Co., 81 F.3d 355, 358 (3d Cir. 1996) (positions must be inconsistent

for estoppel to apply).3

    III.      RFRA Authorizes and Compels the Religious Exemption Rule
           Plaintiffs do not substantively engage with the fact that RFRA prohibits on its face a

federal agency from promulgating a regulation that it knows would impose a substantial and

unjustified burden on a person’s exercise of religion, and authorizes agencies to take affirmative

steps to eliminate such burdens. Nor do Plaintiffs dispute that an alternative interpretation would

create myriad policy problems, including requiring an agency to continue to knowingly violate

RFRA until a court issued an order, and removing an agency’s ability to craft accommodations

rather than blanket exemptions.

           First, although Plaintiffs argue that the accommodation does not impose a substantial

burden, Pls.’ Opp. at 5-9, Plaintiffs do not dispute that the Rules are an authorized response to

the precise substantial burden already identified by the Supreme Court in Hobby Lobby, Defs.’

SJ Mem. at 16. This rationale alone provides sufficient support for the Rules.

           In addition, Plaintiffs’ contention that the accommodation itself (apart from the mandate)

does not impose a substantial burden on objecting entities is wrong. Pls.’ Opp. at 5-9; Defs.’ SJ

Mem. at 16-18. Plaintiffs’ reliance on Real Alternatives, Inc. v. Sec’ Dep’t of Health & Human

Servs., 867 F.3d 338 (3rd Cir. 2017), is misplaced. The court in Real Alternatives did not

determine whether the accommodation substantially burdened objecting employers or schools.


3
 Even if the United States’ positions were inconsistent, however, the Third Circuit further
requires a showing of bad faith, that is, “intent to play fast and loose with the court,” for estoppel
to apply. Id. at 361. Plaintiffs have not, and cannot, make such a showing.
                                                    3
         Case 2:17-cv-04540-WB Document 227 Filed 07/12/19 Page 5 of 13




Instead, Real Alternatives dealt with the potential burden on individuals when the government

requires employers to offer contraceptive coverage to which the individuals object. These

questions require different analyses. It is the employers and other entities providing insurance

that are subject to the potentially enormous fines relied on by the Supreme Court in Hobby Lobby

to find a substantial burden, not the individual employees. Hobby Lobby, 573 U.S. at 720. The

Third Circuit itself drew the contrast between the role of individual employees and those

providing insurance in Real Alternatives:
               Unlike in Hobby Lobby, which literally required the objecting
               employers to “arrange for” contraceptive coverage in a way that
               effectively amounted to sponsorship, 134 S. Ct. at 2775, the
               Contraceptive Mandate requires nothing of the employees that
               implicates their religious beliefs as stated. There is a material
               difference between employers arranging or providing an insurance
               plan that includes contraception coverage—so that employees can
               avail themselves of that benefit—and becoming eligible to apply
               for reimbursement for a service of one’s choosing.
Real Alternatives, 867 F.3d 361-62 (emphasis added). Instead of relying on Real Alternatives,

this Court should adhere to Hobby Lobby’s clear statement that the court’s role is not to police

the sincerity or scope of an objector’s religious beliefs. 134 S. Ct. at 2778, 2779.

       Plaintiffs also continue to seek support from several circuit court cases that have been

vacated, Pls.’ Opp. at 7 & n.4, and express surprise that “the Supreme Court in Zubik did not at

least point out that the decisions were [ ] off-base,” Pls.’ Opp. at 9. But Zubik vacated those

cases in a very short order, and explicitly stated that the Supreme Court “expresse[d] no view on

the merits of the cases,” Zubik v. Burwell, 136 S. Ct. 1557, 1561 (2016), thus providing an

unescapably clear indication that the Supreme Court did not intend for its order to be interpreted

as expressing any view on the correctness of the circuit court decisions below. And, Plaintiffs do

not renew their argument that RFRA contains a limitation on burdening third-parties, which

would fail for the reasons previously discussed. Defs.’ SJ Mem. at 15-16.

       Finally, Plaintiffs argue that the mandate serves a compelling government interest, Pls.’

Opp. at 9-10, despite its many exceptions to which Defendants have already pointed, Defs.’ SJ


                                                 4
           Case 2:17-cv-04540-WB Document 227 Filed 07/12/19 Page 6 of 13




Mem. at 18. Plaintiffs can say little beyond pointing to Hobby Lobby, Pls.’ Opp. at 9, which

provided little analysis because the Supreme Court declined to adjudicate the issue. Hobby

Lobby, 134 S. Ct. at 2780. And Plaintiffs still completely fail to address the multiple reasons the

Agencies provided in the Rules to conclude that applying the contraceptive mandate to objecting

entities is not the least restrictive means of furthering a compelling governmental interest. 83

Fed. Reg. at 57,546-48.
    IV.      The Rules Do Not Violate Title VII or the Pregnancy Discrimination Act
          Plaintiffs’ brief does nothing to rehabilitate their meritless claim that the Rules violate

Title VII and the Pregnancy Discrimination Act. See Defs.’ SJ Mem. at 20-23. They contend

that “[b]ecause the Rules allow employers to engage in [ ] discrimination by denying women

access to required preventive services, they must be invalidated under the APA.” Pls.’ Opp. at

12. Plaintiffs’ claims of discrimination lack merit—any sex-based distinctions flow from the

statute requiring preventive services for women only. See 42 U.S.C. § 300gg-13(a)(4). But, in

any case, Title VII prohibits only discrimination by employers and entities in the context of

employer or employment-like relationships with individuals (e.g., employment agencies and

labor organizations); it does not apply to rules, like those involved here, issued by the

government in a sovereign regulatory capacity. 42 U.S.C. § 2000e-2(a)-(c); see George v. N.J.

Bd. of Veterinary Med. Examiners, 794 F.2d 113, 114-15 (3d Cir. 1986). Plaintiffs respond that,

if this is true, then the Government is free to issue rules “permitting employers to discriminate on

the basis of sex.” Pls.’ Opp. at 12. This argument fails: Regulations cannot repeal statutes,

LaVallee Northside Civic Association v. Virgin Islands Coastal Zone Management Commission,

866 F.2d 616, 623 (3rd Cir. 1989), and in any event, public policy concerns do not override the

text of a statute.4




4
 Relatedly, if Plaintiffs’ Title VII argument had merit (and it does not), then Plaintiffs could not
invoke the APA, 5 U.S.C. § 704, because there would be an adequate alternative remedy,
namely, Title VII suits against discriminatory employers. Defs.’ SJ Mem. at 22.
                                                    5
          Case 2:17-cv-04540-WB Document 227 Filed 07/12/19 Page 7 of 13




   V.       Plaintiffs’ Constitutional Challenges Have No Merit

         Plaintiffs’ Equal Protection and Establishment Clause claims also lack merit. As

Defendants’ opening brief explained, Plaintiffs cite no authority suggesting that declining to

subsidize contraception constitutes a sex-based equal protection violation, Defs.’ SJ Mem. at 23-

25—a deficiency that Plaintiffs’ opposition brief fails to rectify. Additionally, the Rules do not

discriminate on the basis of sex, either facially or otherwise, see id., “and when a facially neutral

[law] is challenged on equal protection grounds, it is incumbent upon the challenger to prove that

[the government] selected or reaffirmed a particular course of action at least in part because of,

not merely in spite of, its adverse effects upon an identifiable group.” Harris v. McRae, 448

U.S. 297, 323 n.26 (1980) (citation and internal punctuation omitted). “There is no evidence to

support such a finding of intent in the present case.” Id.

         Plaintiffs’ Establishment Clause claims similarly fail. Their attempt to conflate the

Rules’ accommodation of religious exercise with an impermissible promotion of religion cannot

be squared with Corporation of the Presiding Bishop of the Church of Jesus Christ of Latter-Day

Saints v. Amos, 483 U.S. 327 (1987), which recognized that alleviating significant governmental

inference with religious exercise is a permissible legislative purpose. Plaintiffs fail to rebut

Defendants’ argument that any women who might be adversely affected by the exemption would

be no worse off than before the contraceptive-coverage mandate was issued in the first place.

Defs.’ SJ Mem. at 27-28. Plaintiffs try to limit the reasoning of Amos to leadership- and

membership-control concerns, Pls.’ Opp. at 15 n.10, but Amos spoke more broadly of the

government’s authority to alleviate governmental interference with the ability of organizations to

“define and carry out their religious missions.” 483 U.S. at 335. That is precisely what the

religious exemption here seeks to accomplish for employers with sincere religious objections to

contraceptive coverage.

   VI.      The Agencies Engaged in Reasoned Decision Making
         The Rules comply with the APA’s relatively undemanding requirement that Agencies

engage in reasoned decision making. See National Assn. of Home Builders v. Defenders of

                                                  6
         Case 2:17-cv-04540-WB Document 227 Filed 07/12/19 Page 8 of 13




Wildlife, 551 U.S. 644, 658 (2007). The Agencies primarily concluded that applying the

contraceptive mandate to objecting employers is not the least restrictive means of furthering a

compelling governmental interest as applied to those objectors. E.g., 83 Fed. Reg. at 57,556.

The Agencies clearly explained the multiple, independent reasons for this conclusion, e.g., 83

Fed. Reg. at 57,547-48, including that there can be no compelling interest in the provision of

contraceptive coverage given that “the ACA does not apply the Mandate, or any part of the

preventive services coverage requirements, to grandfathered plans,” id. at 57,547. This rationale

is well founded, see Reed v. Town of Gilbert, Ariz., 135 S. Ct. 2218, 2232, 192 L. Ed. 2d 236

(2015) (exceptions undercut compelling interest), as are the others. Thus, the Agencies have

satisfied the APA’s deferential standard.

       Plaintiffs’ arguments to the contrary focus on a distortion of one of the rationales offered

by the Agencies regarding the net benefits of the mandate. See Pls.’ Opp. at 17-19, 83 Fed. Reg.

at 57,556. As a threshold matter, that there are independent, unchallenged rationales for the

Agencies’ conclusion, see 83 Fed. Reg. 57,546, suffices to establish that Plaintiffs’ argument

under the arbitrary and capricious clause fails. In any case, the Rules are not what the States

make them out to be. Contrary to Plaintiffs’ assertion, the Agencies did not conclude that, as an

absolute matter, contraceptives are unsafe, inefficacious, or lacking in benefits. Pls.’ Opp. at 16.

Rather, the Agencies reached the more modest conclusion that the net benefits of employer-

provided contraceptive coverage are less certain than previously acknowledged and do not justify

demanding that those with sincere conscience objections be required to provide such coverage.

83 Fed. Reg. at 57,556. That decision—rather than the one imagined by Plaintiffs—is the one at

issue, and that decision is well supported by the Rules and the record, as explained in

Defendants’ opening brief.

       Not only do Plaintiffs attack a decision that the Agencies never made, but they ignore the

proper, deferential standard for evaluating agency decisions under the APA. Plaintiffs argue that

the Agencies’ decisions are not well founded in the record. See Pls.’ Opp. at 18 (“Federal

Agencies cannot manufacture a scientific debate where none existed.”). This argument rests on

                                                 7
         Case 2:17-cv-04540-WB Document 227 Filed 07/12/19 Page 9 of 13




Plaintiffs’ views of the best way to interpret evidence in the record, particularly medical-research

literature. See, e.g., id. at 17 (recognizing that a study “noted that the role of the mandate in

these early years remained unclear,” but then proffering their own preferred interpretation of that

study) (cleaned up). But the law is clear: The touchstone of the arbitrary and capricious

standard is rationality, not whether Plaintiffs—or even the Court—would agree if they were

making the decision in the first instance. E.g., Commc'ns & Control, Inc. v. F.C.C., 374 F.3d

1329, 1335 (D.C. Cir. 2004). Moreover, the law requires courts to defer to an agency’s

conclusions—not a plaintiff’s—regarding scientific matters within its area of expertise. E.g., see

also Kleissler v. U.S. Forest Serv., 183 F.3d 196, 198 (3d Cir. 1999). The Rules easily pass

muster under the proper standard, as discussed in Defendants’ opening brief.

       Plaintiffs continue to press a line of argument that the Court rejected at the preliminary

injunction stage, namely, that the Agencies inadequately responded to comments, see Second PI

Op., ECF No. 136, at 26; Pls.’ Opp. at 19-22, and yet they provide no reason for the Court to

reach a different conclusion now. First, they advance a significantly watered-down version of

their head-counting argument: They now say, unremarkably, that substantial adverse comments

“may signal” an error in judgment. Pls.’ Opp. at 20 (quotation marks and citations omitted).

But, of course, they may not—and they do not here, as discussed throughout this brief and the

opening brief. Second, Plaintiffs have wisely abandoned the untenable argument that comments

from certain groups should be deemed of “elevated importance,” Pls. SJ Mem. at 37, and instead

argue that the Agencies have not explained why they reached a decision that “runs counter” to

comments offered by certain medical groups. Pls.’ Opp. at 21. But, as already explained, the

Agencies addressed all significant comments, including those by medical groups. Defs.’ SJ

Mem. at 35.

       Finally, Plaintiffs revisit their arguments that the Agencies’ regulatory-impact analysis is

arbitrary and capricious. These arguments remain meritless. See Defs.’ SJ. Mem. at 35-38. The

most basic flaw is that they do not take account of the deferential standard applicable to such

analyses. Courts defer to an agency’s estimation of the potential effects of a regulation. Cloud

                                                  8
           Case 2:17-cv-04540-WB Document 227 Filed 07/12/19 Page 10 of 13




Found., Inc. v. Salazar, 999 F. Supp. 2d 117, 123 (D.D.C. 2013), dismissing appeal 2015 WL

1606931 (D.C. Cir. March 16, 2013); Co-op. Ass'n v. FCC, 563 F.3d 536, 541 (D.C. Cir. 2009).

Expert Agencies are in the best position to make assessments of the likely effects of their own

regulations, especially in the context of the imperfect information available to make such

estimates. Plaintiffs cannot fault the Agencies for a lack of omniscience, see Pls.’ Opp. at 22-23,

and for this reason, as well as the others discussed in Defendants’ opening brief, Plaintiffs’

challenges to the regulatory impact analysis lack merit.5

    VII.     The Final Rules are Procedurally Proper
       The Final Rules plainly do not violate the APA’s procedural requirements, because they

were issued only after the Agencies requested and considered public comment. Before

promulgating the Final Rules, the agencies provided “a meaningful opportunity” for comment,

including sufficient time “for the agenc[ies] to consider and respond to the comments.”

Prometheus Radio Project v. FCC, 652 F.3d 431, 450 (3d Cir. 2011). Indeed, this Court

concluded that the States are unlikely to succeed on their claim that the Final Rules failed to

comply with the APA’s notice-and-comment requirements, although it also held that the States

were likely to prevail on their claim that the interim rules’ alleged procedural defect “fatally

tainted” the Final Rules. See Second PI Op. at 33.

5
  One other point bears discussion. Plaintiffs rewrite their challenge to the Departments’ estimate
that 209 entities would make use of the accommodation or exemption. Plaintiffs’ opening brief
attacked the use of the 209-entity estimate in the context of one of two methods used by the
Agencies to estimate the number of women affected, which relied on information related to the
user-fee adjustment. The 209-entity estimate was not a factor in calculating that estimate, so
Defendants described the 209-entity estimate as providing color or context. Defs.’ SJ Mem. at
37. In their reply brief, Plaintiffs argue that the 209-entity estimate is important to the other
method for estimating the number of women affected—the method based on the number of
litigating entities. After switching their focus, Plaintiffs suggest that if the 209-entity estimate is
“color,” then Defendants have called into question their entire methodology. Pls.’ Opp. at 22.
But Defendants argued that the number provided color or context in relation to the first method,
not the second, and Plaintiffs do not— and could not—argue that the use of the 209-entity
estimate is flawed in the context of the litigating-entity methodology, as the Agencies calculated
it straightforwardly by computing the numbers of litigating entities. 83 Fed. Reg. at 57,575.

                                                  9
        Case 2:17-cv-04540-WB Document 227 Filed 07/12/19 Page 11 of 13




       Plaintiffs continue to misapprehend the NRDC case. See Pls.’ Opp. at 24. In NRDC, the

court held that the agency had failed to comply with notice-and-comment requirements in issuing

an initial rule, and further held that the subsequent rulemaking did not “cure the failure to

provide such procedures prior to the promulgation” of that initial rule. Id. at 768. As this Court

recognized, 351 F. Supp. 3d at 813, the petitioner in NRDC was not even challenging the final

rule. But contrary to this Court’s prior suggestion, when the NRDC court stated that the final

rule was “likewise invalid,” 683 F.2d at 768, it was not addressing the procedural validity of the

final rule. Rather, the court was specifying the remedy for the procedural defects in the initial

rule, which was to “plac[e] petitioner in the position it would have occupied had the APA been

obeyed” when the initial rule was issued. Id. at 767. Here, in contrast, there is no basis for

invalidating the Final Rules in order to remedy any procedural defects in the interim rules. If the

interim rules were procedurally defective, the remedy would be to require the Agencies to

engage in notice-and-comment rulemaking. But that is exactly what the Agencies did in issuing

the Final Rules. In any event, Plaintiffs cannot dispute that they had ample opportunity to

comment before the Final Rules issued, and thus any error is harmless.

       For these reasons, and for the reasons described in prior briefing, including the fact that

the Agencies had good cause to issue the Interim Final Rules in the first place, the Final Rules

are not procedurally improper.

                                         CONCLUSION

       For the reasons stated above, the Court should deny Plaintiffs’ motion for summary

judgment and enter summary judgment in favor of Federal Defendants.
DATED: July 12, 2019                          Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              MICHELLE R. BENNETT
                                              Assistant Director, Federal Programs Branch

                                              /s/ Justin M. Sandberg
                                              JUSTIN M. SANDBERG (Il. Bar No. 6278377)

                                                 10
Case 2:17-cv-04540-WB Document 227 Filed 07/12/19 Page 12 of 13



                            Senior Trial Counsel
                            MICHAEL GERARDI
                            CHRISTOPHER R. HEALY
                            REBECCA M. KOPPLIN
                            DANIEL RIESS
                            Trial Attorneys
                            U.S. Dep’t of Justice, Civil Div., Federal Programs Branch
                            1100 L Street, NW
                            Washington, D.C. 20001
                            (202) 514-5838
                            Justin.Sandberg@usdoj.gov
                            Attorneys for Federal Defendants




                              11
        Case 2:17-cv-04540-WB Document 227 Filed 07/12/19 Page 13 of 13




                                  CERTIFICATE OF SERVICE

       I hereby certify that, on July 12, 2019, a copy of the forgoing document was

electronically filed with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to all counsel of record.



DATED this 12th day of July, 2019.                         /s/ Justin M. Sandberg
                                                           JUSTIN M. SANDBERG




                                                  12
